Case 6:18-ap-01089-MH   Doc 45 Filed 02/05/19 Entered 02/05/19 12:59:00   Desc
                         Main Document    Page 1 of 6
Case 6:18-ap-01089-MH   Doc 45 Filed 02/05/19 Entered 02/05/19 12:59:00   Desc
                         Main Document    Page 2 of 6
Case 6:18-ap-01089-MH   Doc 45 Filed 02/05/19 Entered 02/05/19 12:59:00   Desc
                         Main Document    Page 3 of 6
Case 6:18-ap-01089-MH   Doc 45 Filed 02/05/19 Entered 02/05/19 12:59:00   Desc
                         Main Document    Page 4 of 6
Case 6:18-ap-01089-MH   Doc 45 Filed 02/05/19 Entered 02/05/19 12:59:00   Desc
                         Main Document    Page 5 of 6
Case 6:18-ap-01089-MH   Doc 45 Filed 02/05/19 Entered 02/05/19 12:59:00   Desc
                         Main Document    Page 6 of 6
